Grant, J.
I concur in the result reached by my Brother Brooke in this case, for the sole reason that the power to control and compel the attendance of members of deliberative and legislative bodies and their officers is lodged in those bodies and not in the courts. In the *513present case it appears that this power is by the municipal charter lodged in the common council. This is not a case of an officer, municipal or other, upon whom is expressly imposed the duty to enforce legislative enactments. There may be many cases where a minority of a legislative body may feel justified in preventing a quorum by their absence, and thus prevent the accomplishment of enactments or the adoption of policies which they deem unwise. Where such bodies, the creatures of the legislature, are not expressly endowed with the power to compel the attendance of their members, the power is nonexistent and courts cannot supply it. Such I understand to be the basis of the cases of People v. Whipple, 41 Mich. 548 (49 N. W. 922), and People v. Ihnken, 129 Mich. 466 (89 N. W. 72). To supply this power by court decisions would be an act of judicial legislation.